Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150906(75)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 150906
  v                                                                 COA: 314337
                                                                    St. Joseph CC: 12-017690-FH
  MICHAEL ANDREW RADANDT,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion of plaintiff-appellee to adjourn the oral
  arguments in this case, which are scheduled in January 2016, is GRANTED. The case is
  ADJOURNED from the January 2016 session of the Court. We direct the Clerk to
  reschedule oral arguments in the case at the Court’s March 2016 session.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2015
                                                                               Clerk